Simon, J.
The record in this case does not contain any statement of facts, bill of exceptions, or assignment of errors. It is not certified by the judge, according to article 586 of the Code of Practice; and the clerk only certifies that it contains a transcript of all the proceedings, as well as of all the documents filed in the cause, wherein Municipality No. 2 is plaintiff, and William H. Martin is defendant.
The insufficiency of the clerk’s certificate precludes us from examining this case on its merits, and compels us to dismiss the appeal.

Appeal dismissed.